Mr. Justice Waterman delivered the opinion of the Court. The power granted to the city in respect to the occupation of appellee, is “ To license, regulate, tax and restrain runners for stages, cars, public houses, or other things or persons.” No. 43, Art. 5, Chap. 24, R. S. This does not include a power to prohibit, the business being laudable and legitimate. Dillon on Municipal Corporations, Sec. 324; City of Chicago v. Rumpff, 45 Ill. 90; Schwuchow v. Chicago, 68 Ill. 444. Courts adopt a strict rather than a liberal construction of powers to corporations, whether public or private. Dillon on Municipal Corporations, Sec. 91. To solicit patronage for any legitimate and laudable business, is a matter of common right, which the ciiv can not prohibit unless the power so to do is plainly given. Dillon on Municipal Corporations, Sec. 325. Sec. 1800 of the city ordinance provides that no person shall solicit any person to ride in any coach, unless he shall have a license for that purpose; so far as is shown by the record here presented, there is no way in which any person can obtain a license so to solicit; the ordinance is thus made prohibitory of a legitimate and laudable occupation. No authority to prohibit this business is given in the charter of the city. The judgment of the Criminal Court is therefore affirmed.